Citation Nr: 9930419	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1942 to October 1943.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a bilateral foot 
condition.  The veteran has perfected an appeal of that 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's bilateral foot condition pre-existed 
service.

3. The pre-existing bilateral foot condition did not increase 
in severity during service.


CONCLUSION OF LAW

The veteran's bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C. §§  1110, 1111, 1153, 5107; 
38 C.F.R. §§  3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's induction examination records dated in July 
1942 list no abnormalities of the legs or feet.  In his 
October 1943 discharge examination, the examiner noted that 
he had had trouble with his legs and feet since induction.  
The examination report describes a bilateral foot condition 
including pes planus (flat feet), weak feet, hammertoes, and 
deep tissue defects.  

Later in October 1943, a military medical board of review 
concluded that the veteran's foot disorder placed him below 
the minimum physical standards for induction, that the 
bilateral foot condition had existed prior to service, and 
that service had not aggravated the condition.  There was no 
accompanying clinical evidence or recorded history of a 
bilateral foot condition existing prior to service.  The 
service records show that the veteran was separated from 
service due to his pre-existing foot disorder.

In February 1998, the veteran initially claimed entitlement 
to service connection for "injuries to both feet," which 
injuries he claimed had occurred from November 1942 to 
October 1943.  At that time, he denied having received any 
medical treatment for his feet subsequent to service.  

In his June 1998 notice of disagreement, the veteran stated 
that the RO erred in its finding that a bilateral flat foot 
condition existed prior to service since his entrance 
examination listed no diabilities and his feet showed no 
abnormalities at induction.  He further stated in his July 
1998 substantive appeal that he had no foot problems prior to 
service and that "service aggravated my condition."

The report of an April 1998 VA examination shows that the 
veteran reported having injured both feet while in service, 
and that he continued to have pain in both feet following 
service.  As a result of the examination, the examiner 
provided diagnoses of chronic synovitis of the ankles, 
plantar fasciitis, Achilles tendonitis causing heel pain, 
chronic muscular strain of the feet superimposed on a pes 
planus deformity, and claw toe deformities of all toes.  

An April 1998 X-ray study of the feet revealed hallux valgus, 
hammertoe deformities bilaterally, and degenerative changes 
in the toes.

None of the medical evidence of record indicates that the 
foot condition, diagnosed during service, is service related.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd' per 
curiam,          78 F.3d 604 (Fed. Cir. 1996). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Medical evidence is generally required to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  However, the Court has found veteran's 
statements regarding pain from pes planus to be competent 
evidence in terms of continuity of a disorder following 
service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (d).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  If defects, infirmities, or 
disorders are not noted at the time of the induction 
examination, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing with clear and unmistakeable evidence that the 
disorder existed prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (b); see also Kinnaman v. Principi, 4 Vet. 
App. 20 (1993).  The conclusions of a medical board of review 
are generally sufficient clear and unmistakeable evidence to 
rebut the presumption of soundness.  Gahman v. West, 12 Vet. 
App. 406 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakeable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 
(1991).  A flare up of symptoms during service, in the 
absence of an increase in severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  The Court of Appeals for Veterans' Claims 
has held that the presumption of aggravation can be rebutted 
by evidence of no treatment of the disorder following 
service.  Maxson v. West, 12 Vet. App. 453 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303 (a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.


III.  Analysis

As a preliminary matter, the Board finds that the claim for 
service connection for a bilateral foot condition is 
plausible and capable of substantiation, and is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (b); Caluza, 7 Vet. 
App. at 506.  First, VA treatment records and the veteran's 
statements provide evidence of a current diagnosis of a foot 
disorder.  Second, service medical records provide competent 
evidence that the foot disorder was present during service.  
See Caluza,   7 Vet. App. at 506.  Finally, the veteran has 
reported a continuity of symptomatology of foot pain since 
service.  Ordinarily, competent evidence would be needed to 
link the continuity of symptomatology to a current 
disability.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that pes planus is the type of disability to which a 
lay person is competent to offer an opinion as to nexus.  
That is a lay person is competent to link pes planus in 
service to a current pes planus.  Falzone, 8 Vet. App. at 
403; cf. McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 
29, 1999). 

When the veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107 (a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim in this matter, and that no further assistance to the 
veteran is required in order to comply with the provisions of 
38 U.S.C.A. § 5107 (a).

The Board acknowledges that on entry into service in July 
1942, no abnormalities of the feet were noted on examination.  
The veteran is, therefore, entitled to the presumption of 
soundness on entering service.  The service medical records 
do not indicate that the veteran incurred any trauma to the 
feet during service.  In October 1943, he complained of 
having pain in his feet since induction into service, and 
examination showed that he had bilateral pes planus, 
hammertoes, and deep tissue defects.  Based on these clinical 
findings, the medical board of review determined that the 
veteran's foot disorder placed him below the minimum 
standards for induction, and that the disorder pre-existed 
service.  Gahman, 12 Vet. App. at 406.  
Although the veteran contends that the disorder did not pre-
exist service because he never had problems with his feet 
prior to service, the development of symptoms during service 
is not sufficient to show that the disorder did not pre-exist 
service.  Green, 1 Vet. App. at 323.  For these reasons, the 
Board has determined that the presumption of soundness has 
been rebutted by clear and unmistakeable evidence showing 
that the disorder pre-existed service.  

After reviewing the totality of the evidence, the Board finds 
that the veteran's pre-existing foot condition was not 
aggravated by service.  The medical evidence does not 
establish that the veteran's pre-existing foot disorder 
underwent any increase in disability as a result of his 
military service.  Although the veteran states that his foot 
symptoms did not occur until he entered service, an 
exacerbation of symptoms does not constitute evidence of 
aggravation of a pre-existing disorder.  See Hunt, 1 Vet. 
App. at 296-297.  

The medical board of review concluded that the condition was 
not aggravated by service.  A review board is charged with 
adjudicating an issue and rendering a factual determination 
as to cause and extent of a veteran's disability.  As such, 
its findings can be distinguished from those of ordinary 
medical professionals.  See Gahman, 12 Vet. App. 406.  The 
finding that the disorder was not aggravated by service is 
further supported by the fact that there is no medical record 
of treatment for symptomatic pes planus, hammertoes or 
fascial defects for over fifty years after separation from 
service.  See Maxson, 12 Vet. App. at 453.  The Board finds, 
therefore, that the presumption of aggravation does not 
apply.

In reaching its determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for favorable 
resolution of the veteran's bilateral foot disorder claim.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a bilateral foot disorder.


ORDER

The claim of entitlement to service connection for a 
bilateral foot condition is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


